Cutting, J.,
dissenting. — This case involves the construction of the final clause in the instrument declared on, viz. — *48“ and the said three thousand dollars to be redeemable at the pleasure of the town after ten years from the date hereof.”
After the ten years have elapsed, it seems to have been the pleasure of the legal representative of the promisee, that the principal should be paid. Otherwise, as to the promisor. Hence, the institution of the present suit, in order to ascertain judicially, whose pleasure is to control; whether that of the promisee or promisor. And while the parties, by written, unequivocal language, say the latter, the opinion of a majority of this Court says the former. Such a construction, if it is to be regarded in Westminster Hall as law, might shake the British throne; for, as remarks an elementary writer, — “the national debt of England consists chiefly in stocks redeemable at the pleasure of the government.”
I shall commiserate the responsibility of the too credulous barrister, whenever his citation of an American common law decision is held treasonable in England.
Hathaway and Appleton, J. J., concurred.